DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 July 2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0244187 to Rinko.
In regards to claim 32, Rinko teaches a roll of a light distribution element comprising an optically functional layer comprising at least one feature pattern (108) established in a light-transmitting carrier (104) by a plurality of three-dimensional optical features (108 in an array) variable in terms of at least one of the cross-sectional profile, dimensions, periodicity, orientation and disposition thereof within the feature pattern (Figure 4, [0025, 0032-0033]), and a light filter layer (106) formed of a substrate material and the carrier medium constituting the optically functional layer, and comprising a plurality of apertures (see Figure 1, element 104).  But Rinko fails to expressly teach the substrate material having a refractive index lower than the refractive index of the carrier medium constituting the optically functional layer, and comprising a plurality of apertures.  However, the substrate of an optical devices having a refractive index lower than the refractive index of the carrier medium is well known in the art in order to transmit a light signal through total internal reflection.  Therefore, although not expressly stated, it would have been obvious before the effective filing date to a person having ordinary skill in the art for a substrate material having a refractive index lower than the refractive index of the carrier medium.  
Allowable Subject Matter
Claims 1-5, 7-19, 25-31 and 33-35 are allowed.  The prior art of record fails to disclose or reasonably suggest light distribution structure in the form of an optically functional layer comprising at least one three-dimensional feature pattern established in a light-transmitting carrier medium by a plurality of internal optical cavities, wherein each said optical cavity is configured to establish at least one optical function at its' horizontal surface and at its' inclined surface, the optical cavities being arranged in a direction along an essentially longitudinal light propagation path in the light-transmitting carrier medium, wherein - by said horizontal surface the optical cavity is configured to mediate light propagation in the light-transmitting carrier medium along the essentially longitudinal light propagation path, and to further distribute light rays reflected from said horizontal surface, in the light-transmitting carrier medium, towards the inclined surface of the subsequent optical cavity of cavities via a plurality of light passage areas, and by said inclined surface the optical cavity is configured to extract light out of the structure in a predetermined direction essentially transverse to the longitudinal light propagation path, and wherein an edge of the inclined surface of each said optical cavity has a curved shape or a wave-shape when viewed along a normal to the horizontal surface in addition to the accompanying features of the independent claim.  Forming the edge of the inclined surface of each said optical cavity having a curved shape or wave shape provides the unexpected operational benefits of demonstrating markedly enhanced, in terms of at least uniformity, extracted light distributed patterns, whereby no visible light streaks in the active illumination areas has been produced.   
A close prior art of record is U.S. Patent Application Publication 2011/0244187 to Rinko.  Rinko teaches a light distribution structure (Figure 1) in the form of an optically functional layer comprising at least one three-dimensional feature pattern (108 in an array) established in a light-transmitting carrier medium (104) by a plurality of internal optical cavities (108 air), wherein each said optical cavity is configured to establish at least one optical function at its' horizontal surface and at its' inclined surface, the optical cavities being arranged in a direction along an essentially longitudinal light propagation path in the light-transmitting carrier medium (Figures 11a, b, c), wherein - by said horizontal surface the optical cavity is configured to mediate light propagation in the light-transmitting carrier medium along the essentially longitudinal light propagation path, and to further distribute light rays reflected from said horizontal surface, in the light-transmitting carrier medium, towards the inclined surface of the subsequent optical cavity of cavities via a plurality of light passage areas, and by said inclined surface the optical cavity is configured to extract light out of the structure in a predetermined direction essentially transverse to the longitudinal light propagation path.  Although Rinko teaches several different patterns and shapes, none of Rinko’s embodiments teach an edge of the inclined surface of each said optical cavity has a curved shape or a wave-shape when viewed along a normal to the horizontal surface.  
Furthermore, see Applicant’s arguments received 12 July 2022, pages 3-6.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection, a 35 USC § 103, does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.  Reference A discusses an optical light distribution element having an optical cavity with an array of featured patterns.
The documents submitted by applicant in the Information Disclosure Statements have been considered and made of record.  Note attached copy of forms PTO-1449.  None of the references submitted by Applicant discloses or reasonably suggest the allowable subject matter discussed above.
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TINA M WONG/            Primary Examiner, Art Unit 2874